

EXHIBIT 10.1


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 


AMENDED AND RESTATED
 
GUARANTEE AND COLLATERAL AGREEMENT
 


 
made by
 


 
CALPINE CORPORATION
 


 
and certain of its Subsidiaries
 


 
in favor of
 


 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as Collateral Agent
 


 


Dated as of January 31, 2008 and
amended and restated as of December 10, 2010


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 


   
Page
     
SECTION 1. Defined Terms
4
     
1.1
Defined Terms
4
1.2
Other Definitional Provisions
10
     
SECTION 2. Guarantee
10
     
2.1
Guarantee
10
2.2
Right of Contribution
11
2.3
No Subrogation
12
2.4
Amendments, etc. with respect to the Guaranteed Obligations
12
2.5
Guarantee Absolute and Unconditional
12
2.6
Reinstatement
13
2.7
Payments
13
     
SECTION 3. Grant of Security Interest
14
     
SECTION 4. Representations and Warranties
15
     
4.1
Title; No Other Liens
15
4.2
Perfected First Priority Liens
16
4.3
Jurisdiction of Organization; Chief Executive Office
16
4.4
Farm Products
16
4.5
Investment Property
16
4.6
Receivables
17
4.7
Intellectual Property
17
4.8
Commercial Tort Claims
17
     
SECTION 5. Covenants
17
     
5.1
Delivery of Instruments, Certificated Securities and Chattel Paper
18
5.2
Maintenance of Insurance
18
5.3
Maintenance of Perfected Security Interest; Further Documentation
18
5.4
Changes in Name, etc.
19
5.5
Notices
19
5.6
Investment Property
19
5.7
Intellectual Property
20
5.8
Commercial Tort Claims
21
     
SECTION 6. Remedial Provisions
22
     
6.1
Certain Matters Relating to Receivables
22
6.2
Communications with Obligors; Grantors Remain Liable
22
6.3
Pledged Stock
23
6.4
Proceeds to be Turned Over To Collateral Agent
24
6.5
Application of Proceeds
24
6.6
Code and Other Remedies
25




 
i

--------------------------------------------------------------------------------

 



6.7
Registration Rights
25
6.8
Subordination
26
6.9
Deficiency
26
6.10
Intercreditor Agreement
26
     
SECTION 7. The Collateral Agent
26
     
7.1
Collateral Agent’s Appointment as Attorney-in-Fact, etc.
26
7.2
Duty of Collateral Agent
28
7.3
Execution of Financing Statements
28
7.4
Authority of Collateral Agent
29
7.5
Intercreditor Agreement
29
     
SECTION 8. Miscellaneous
       
8.1
Amendments in Writing
29
8.2
Notices
29
8.3
No Waiver by Course of Conduct; Cumulative Remedies
29
8.4
Enforcement Expenses; Indemnification
30
8.5
Successors and Assigns
30
8.6
Set-Off; Limitation on Individual Actions
30
8.7
Counterparts
31
8.8
Severability
31
8.9
Section Headings
32
8.10
Integration
32
8.11
GOVERNING LAW
32
8.12
Submission To Jurisdiction; Waivers
32
8.13
Acknowledgements
33
8.14
Additional Grantors; Release of Guarantors; Releases of Collateral;
34
8.15
WAIVER OF JURY TRIAL
35
8.16
Amendment and Restatement
35
8.17
Reaffirmation and Grant of Security Interest
35





SCHEDULES
         
Schedule 1
—
Notice Address
Schedule 2
—
Investment Property
Schedule 3
—
Perfection Matters
Schedule 4
—
Jurisdictions of Organizational and Chief Executive Offices
Schedule 5
—
Intellectual Property
     






 
ii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
 
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of January 31,
2008 and amended and restated as of December 10, 2010, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors”), in favor of GOLDMAN SACHS CREDIT
PARTNERS L.P. (“GSCP”), as Collateral Agent (in such capacity, the “Collateral
Agent”) for (i) the banks and other financial institutions or entities (the
“Existing Lenders”) from time to time party to the Credit Agreement, dated as of
January 31, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Existing Credit Agreement”), among CALPINE CORPORATION, (the
“Borrower”), the Lenders, General Electric Capital Corporation (including its
successors, “GE Capital”), as Sub-Agent for the Revolving Lenders thereunder (in
such capacity and including any successors, the “Sub-Agent”), Credit Suisse,
GSCP, Deutsche Bank Securities Inc. and Morgan Stanley Senior Funding, Inc., as
co-documentation agents and as co-syndication agents, and GSCP, as the
administrative agent (in such capacity, the “Existing Administrative Agent”) and
Collateral Agent, (ii) the banks and other financial institutions or entities
(the “Permitted Revolving Lenders”) from time to time party to the Credit
Agreement, dated as of December 10, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Revolving Credit Agreement”), among the
Borrower, the Permitted Revolving Lenders, Goldman Sachs Bank USA, as
administrative agent (in such capacity, the “Revolving Facility Administrative
Agent” and, together with the Existing Administrative Agent, the “Administrative
Agents” and each an “Administrative Agent”), the Collateral Agent and the other
parties thereto, and (iii) each other holder from time to time of First Lien
Obligations other than those described in preceding clauses (i) and (ii) above.
 
W I T N E S S E T H :
 
WHEREAS, pursuant to the Existing Credit Agreement, the Existing Lenders have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;
 
WHEREAS, pursuant to the Existing Credit Agreement, the Borrower, the Guarantors
and the Collateral Agent previously entered into that certain Guarantee and
Collateral Agreement, dated as of January 31, 2008 (as heretofore amended,
supplemented or otherwise modified from time to time, and in effect immediately
before giving effect to the amendment and restatement thereof, the “Existing
Guarantee and Collateral Agreement”);
 
WHEREAS, pursuant to the Revolving Credit Agreement, the Permitted Revolving
Lenders have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;
 
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
 
WHEREAS, the proceeds of the extensions of credit under the Existing Credit
Agreement and the Revolving Credit Agreement will be used in part to enable the
Borrower to
 

 
 

--------------------------------------------------------------------------------

 

make valuable transfers to one or more of the other Grantors in connection with
the operation of their respective businesses;
 
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Existing Credit Agreement and the
Revolving Credit Agreement;
 
WHEREAS, it is a condition precedent to the obligation of the Permitted
Revolving Lenders to make their respective extensions of credit to the Borrower
under the Revolving Credit Agreement that the Grantors shall have executed and
delivered this Agreement to the Collateral Agent for the ratable benefit of the
Secured Parties;
 
WHEREAS, the Grantors would also like to induce other creditors to make
available from time to time First Lien Debt (other than as described above)
subject to the terms of the Intercreditor Agreement;
 
WHEREAS, each of the Guarantors has agreed to guaranty the Obligations and to
secure its respective Obligations by reaffirming its grant to Collateral Agent,
for the benefit of the Secured Parties, of a first-priority security interest in
the Collateral described herein; and
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Guarantee and Collateral Agreement and that this Agreement amend
and restate in its entirety the Existing Guarantee and Collateral Agreement and
re-evidence the Obligations as contemplated hereby.
 
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the Existing Lenders to continue to make their respective extensions
of credit to the Borrower under the Existing Credit Agreement, to induce the
Collateral Agent and the Permitted Revolving Lenders to enter into the Revolving
Credit Agreement, to induce the Permitted Revolving Lenders to make their
respective extensions of credit to the Borrower under the Revolving Credit
Agreement, and to induce other First Lien Secured Parties to extend additional
First Lien Debt to the various Grantors, each Grantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:
 
SECTION 1.  Defined Terms
 
1.1  Definitions.  (a)  Unless otherwise defined herein, capitalized terms used
but not defined herein shall have the meanings given to them in the Existing
Credit Agreement or, to the extent not defined therein or if the context
otherwise requires, in the Revolving Credit Agreement (provided that, if neither
the Existing Credit Agreement nor the Revolving Credit Agreement is outstanding,
such terms shall have the meanings given to any substantially similar defined
term in any Credit Agreement then in effect), and the following terms are used
herein as defined in the New York UCC:  Accounts (as defined in Article 9 of the
New York UCC), Certificated Security, Chattel Paper, Commercial Tort Claims,
Contract, Documents, Equipment, Farm Products, Fixture, General Intangibles,
Goods, Instruments, Inventory, Letter-of-Credit Rights and Supporting
Obligations.
 

 
4

--------------------------------------------------------------------------------

 

(b)           The following terms shall have the following meanings:
 
“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
 
“Borrower Obligations”:  the collective reference to (i) the unpaid principal of
and interest on the Loans and Letter of Credit Outstandings and all other
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the applicable Credit
Agreement after the maturity of the respective Loans and Letter of Credit
Outstandings and interest accruing at the then applicable rate provided in the
applicable Credit Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) to each Administrative Agent, the
Sub-Agent, the Collateral Agent or any Lender (or, in the case of any Specified
Swap Agreement and Specified Cash Management Agreements, any Affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, any Credit Agreement, this Agreement, the other Loan Documents,
any Letter of Credit, or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, premiums (if any), reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Collateral Agent or to the Lenders that
are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements) and (ii) all other First Lien Obligations of the Borrower
at any time incurred or outstanding.
 
“Collateral”:  as defined in Section 3.
 
“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 6.1 or Section 6.4.
 
“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 5), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.
 
“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
 
“Credit Agreement”:  the collective reference to (i) the Existing Credit
Agreement, (ii) the Revolving Credit Agreement and (iii) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, increase, renew,
refund, replace (whether upon or after termination
 

 
5

--------------------------------------------------------------------------------

 

or otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Credit Agreement, the
Revolving Credit Agreement or any other agreement or instrument referred to in
this clause (iii); provided that any agreement or instrument described above in
clause (iii) shall only constitute a “Credit Agreement” (or a portion thereof)
if the respective agreement or instrument provides that such agreement or
instrument (or indebtedness thereunder) shall constitute “First Lien Debt” for
purposes of the Intercreditor Agreement (and so long as same satisfies the
requirements of clause (2) of the definition of First Lien Debt contained in the
Intercreditor Agreement) and the respective First Lien Representative shall have
notified the Collateral Agent that such agreement or instrument shall constitute
a Credit Agreement (or a portion thereof) and shall have executed and delivered
to the Collateral Agent a joinder to the Intercreditor Agreement and the other
actions specified in Sections 3.8(a) and (b) of the Intercreditor Agreement
shall have been taken with respect to the relevant Series of Secured Debt (as
each such term is defined in the Intercreditor Agreement) being issued or
incurred.  Any reference to a Credit Agreement hereunder shall be deemed a
reference to any Credit Agreement then extant.  Notwithstanding the foregoing,
in no event shall any Permitted Notes Document (as defined in the Existing
Credit Agreement) or any indenture governing the 2017 Notes, the 2019 Notes, the
2020 Notes or the 2021 Notes  (as each such term is defined in the Revolving
Credit Agreement) be deemed to constitute the Credit Agreement hereunder.
 
“Default”:  any “Default” under, and as defined in, any then effective First
Lien Document.
 
“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.
 
“Event of Default”:  any “Event of Default” (i) under, and as defined in, the
Existing Credit Agreement, the Revolving Credit Agreement and/or under any other
Credit Agreement, as applicable, or (ii) at such time as a Credit Agreement is
no longer effective, under, and as defined in, any then effective First Lien
Document.
 
“First Lien Debt”: as defined in the Intercreditor Agreement.
 
“First Lien Documents”:  as defined in the Intercreditor Agreement.
 
“First Lien Obligations”:  as defined in the Intercreditor Agreement.
 
“First Lien Representative”:  as defined in the Intercreditor Agreement.
 
“First Lien Secured Party”:  as defined in the Intercreditor Agreement.
 
“First Lien Security Document”:  as defined in the Intercreditor Agreement.
 
“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
 

 
6

--------------------------------------------------------------------------------

 

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.
 
“Funding Office”:  as such term is defined in each of the Existing Credit
Agreement and the Revolving Credit Agreement, and as such term (or any other
defined term having a similar purpose) is defined in any other Credit Agreement,
as applicable.
 
“Guaranteed Obligations”:  in (A) the case of the Borrower, all Other Loan Party
Obligations of each Non-Borrower Guarantor and (B) the case of any Non-Borrower
Guarantor, all Borrower Obligations and all Other Loan Party Obligations of each
other Guarantor.
 
“Guarantors”:  as defined in the preamble hereto.
 
“Grantors”:  the collective reference to each Guarantor identified as a Grantor
on Annex I to the signature page hereto, together with any other entity that may
become a party hereto (and is identified as a Grantor) as provided herein.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and any transferable rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
 
“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries.
 
“Intercreditor Agreement”:  the Collateral Agency and Intercreditor Agreement,
dated as of January 31, 2008, as same may be amended, supplemented or otherwise
modified from time to time.
 
“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.
 
“Issuers”:  the collective reference to each issuer of any Investment Property.
 
“Lenders”:  each Existing Lender, each Permitted Revolving Lender and/or each
“Lender” (or any other defined term having a similar purpose) as defined in any
other Credit Agreement, as applicable (including any institution acting as
“Swingline Lender” under the Existing Credit Agreement or the Revolving Credit
Agreement or in a substantially similar capacity under any other Credit
Agreement, as applicable, and any “Fronting Bank” under the Existing Credit
Agreement or the Revolving Credit Agreement or any “Issuing Bank” or similar
letter of credit issuer under any other Credit Agreement, as applicable).
 

 
7

--------------------------------------------------------------------------------

 

“Letter of Credit”: as such term is defined in each of the Existing Credit
Agreement and the Revolving Credit Agreement, and as such term (or any other
defined term having a similar purpose) is defined in any other Credit Agreement,
as applicable.
 
“Letter of Credit Outstandings”:  as such term is defined in each of the
Existing Credit Agreement and the Revolving Credit Agreement, and as such term
(or any other defined term having a similar purpose) is defined in any other
Credit Agreement, as applicable.
 
“Lien”:  as such term is defined in each of the Existing Credit Agreement and
the Revolving Credit Agreement, and as such term (or any other defined term
having a similar purpose) is defined in any other Credit Agreement, as
applicable.
 
“Loan Documents”:  as such term is defined in each of the Existing Credit
Agreement and the Revolving Credit Agreement, and as such term (or any other
defined term having a similar purpose) is defined in any other Credit Agreement,
as applicable.
 
“Loans”:  as such term is defined in each of the Existing Credit Agreement and
the Revolving Credit Agreement, and as such term (or any other defined term
having a similar purpose) is defined in any other Credit Agreement, as
applicable.
 
“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
“Non-Borrower Guarantor”: each Guarantor other than the Borrower.
 
“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Non-Borrower Guarantor, its Other Loan Party
Obligations.
 
“Officer’s Certificate”: a certificate of a Responsible Officer of the Borrower.
 
“Original Closing Date”:  January 31, 2008.
 
“Other Loan Party Obligations”:  with respect to any Non-Borrower Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, pursuant to
Section 2 hereof), any Credit Agreement, any other Loan Document, or any other
First Lien Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the applicable Administrative Agent, the Collateral
Agent or other relevant First Lien Secured Party, or to the Lenders or other
First Lien Secured Parties that are required to be paid by such Guarantor
pursuant to the terms of this Agreement, any Credit Agreement, any other Loan
Document or any other First Lien Documents) and all other First Lien Obligations
of such Guarantor.
 
“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 5, (ii) all applications for letters patent of
the United States or any other country and all divisions,
 

 
8

--------------------------------------------------------------------------------

 

continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 5, and (iii) all rights to obtain
any reissues or extensions of the foregoing.
 
“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5.
 
“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes in
principal amounts in excess of $500,000 issued to or held by any Grantor (other
than promissory notes issued in connection with extensions of trade credit by
any Grantor in the ordinary course of business).
 
“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding Foreign
Subsidiary Voting Stock of any Foreign Subsidiary be required to be pledged
hereunder.
 
“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
 
“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
 
“Responsible Officer”:  the chief executive officer, president, any executive
vice president or financial officer of the Borrower.
 
“Secured Debt Termination Date”:  as defined in the Intercreditor Agreement.
 
“Secured Parties”:  the collective reference to the Collateral Agent, and all
other First Lien Secured Parties.
 
“Securities Act”:  the Securities Act of 1933, as amended.
 
“Series of First Lien Debt”:  as defined in the Intercreditor Agreement.
 
“Specified Cash Management Agreement”: as such term is defined in each of the
Existing Credit Agreement and the Revolving Credit Agreement, and as such term
(or any other defined term having a similar purpose) is defined in any other
Credit Agreement, as applicable.
 
“Specified Swap Agreement”:  as such term is defined in each of the Existing
Credit Agreement and the Revolving Credit Agreement, and as such term (or any
other defined term having a similar purpose) is defined in any other Credit
Agreement, as applicable.
 

 
9

--------------------------------------------------------------------------------

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
all registrations and recordings thereof, and all applications in connection
therewith (other than “intent to use” applications), whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (ii) the right to obtain all renewals thereof.
 
“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 5.
 
1.2  Other Definitional Provisions.  (a)  The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
 
(d)           Notwithstanding anything to the contrary in this Agreement or the
Intercreditor Agreement, (i) “First Lien Debt” and “First Lien Obligations” as
used in this Agreement shall include obligations incurred by Guarantors of the
type described in clause (2) of the definition of “First Lien Debt” in the
Intercreditor Agreement, so long as the requirements that would need to be
satisfied for such obligations (if such obligations were instead incurred by
Company and not a Guarantor) to constitute First Lien Debt are satisfied;
(ii) “First Lien Secured Party” and “Secured Party” (and their respective plural
forms) as used in this Agreement shall include any such Persons that hold First
Lien Debt or First Lien Obligations incurred by Guarantors that are described in
preceding clause (i) (it being understood that preceding clauses (i) and (ii) do
not cause the Collateral of any Grantor to directly secure First Lien
Obligations incurred by a Guarantor that is not a Grantor, but clarify that
(x) each Guarantor’s Guaranteed Obligations include such First Lien Obligations
and (y) each Grantor’s Obligations secured by its Collateral include such
Grantor’s guaranty of the Guaranteed Obligations described in clause (x)); and
(iii) the defined terms described in preceding clauses (i) and (ii) as used in
this Agreement shall be construed as if such clauses were in effect at all times
on and after the Original Closing Date.
 
SECTION 2.  Guarantee
 
2.1  Guarantee.  (a)  Each of the Guarantors hereby, jointly and severally,
absolutely, unconditionally and irrevocably, guarantees to the Collateral Agent
(and hereby reaffirms its joint and several, absolute, unconditional and
irrevocable guarantee under the
 

 
10

--------------------------------------------------------------------------------

 

Existing Guarantee and Collateral Agreement, which continues hereunder without
interruption, to the Collateral Agent), for the ratable benefit of the Secured
Parties and their respective successors, indorsees, transferees and assigns, as
a primary obligor and not merely as surety, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of all Guaranteed Obligations.
 
(b)           Without limiting the generality of paragraph 95 of the
Confirmation Order, anything herein, or in any other First Lien Document to the
contrary notwithstanding, the maximum liability of each Non-Borrower Guarantor
hereunder shall be limited to such amount as will, after giving effect to such
maximum liability and all other liabilities (contingent or otherwise) of such
Guarantor that are relevant under applicable Federal or state bankruptcy or
insolvency laws, fraudulent conveyance or transfer laws, or similar such laws,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer or conveyance under applicable Federal or state laws (after
giving effect to all rights of subrogation, contribution or reimbursement,
subject to Sections 2.3 and 8.12(i)).
 
(c)           Each Non-Borrower Guarantor agrees that the Guaranteed Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Collateral Agent or any Secured
Party hereunder.
 
(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until the Secured Debt Termination Date with respect to the
First Lien Debt shall have occurred, notwithstanding that from time to time
during the term of any Credit Agreement or other First Lien Document the
Borrower may be free from any Borrower Obligations.
 
(e)           No payment made by the Borrower, any of the Non-Borrower
Guarantors, any other guarantor or any other Person or received or collected by
the Collateral Agent or any Secured Party from the Borrower, any of the
Non-Borrower Guarantors, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Guaranteed
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Guaranteed Obligations or any payment received or collected from such Guarantor
in respect of the Guaranteed Obligations), remain liable for the Guaranteed
Obligations up to the maximum liability of such Guarantor hereunder until the
Secured Debt Termination Date with respect to the First Lien Debt shall have
occurred.
 
2.2  Right of Contribution.  Each Non-Borrower Guarantor hereby agrees that to
the extent that a Non-Borrower Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Non-Borrower Guarantor
shall be entitled to seek and receive contribution from and against any other
Non-Borrower Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Non-Borrower Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 2.3.  The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Collateral Agent and the Secured Parties, and each Guarantor
shall remain liable to the Collateral Agent and the Secured Parties for the full
amount guaranteed by such Guarantor hereunder.
 

 
11

--------------------------------------------------------------------------------

 

2.3  No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any Secured Party, no Guarantor shall be entitled to seek or
enforce its right to be subrogated to any of the rights of the Collateral Agent
or any Secured Party against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Collateral Agent
or any Secured Party for the payment of the Guaranteed Obligations, nor shall
any Guarantor seek or be entitled to seek any contribution or reimbursement from
the Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Collateral Agent and the
Secured Parties by the Borrower on account of the Borrower Obligations are paid
in full and the Secured Debt Termination Date with respect to the First Lien
Debt shall have occurred.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full or such payment is otherwise
prohibited pursuant to the immediately preceding sentence, such amount shall be
held by such Guarantor in trust for the Collateral Agent and the Secured
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Collateral Agent in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
Collateral Agent, if required), to be applied against the Borrower Obligations,
whether matured or unmatured, in such order as the Collateral Agent may
determine.
 
2.4  Amendments, etc. with respect to the Guaranteed Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Guaranteed
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by the Collateral Agent or such Secured Party and any of the
Guaranteed Obligations may be continued, and the Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any Secured Party, and the First Lien Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent (or the
relevant Secured Parties, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Collateral Agent or any Secured Party for the payment of the Guaranteed
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Collateral Agent nor any Lender nor any Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Guaranteed Obligations or for the guarantee contained in
this Section 2 or any property subject thereto.
 
2.5  Guarantee Absolute and Unconditional.  Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by the Collateral Agent or any
other Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Collateral Agent and the Secured
Parties, on the other hand, likewise shall
 

 
12

--------------------------------------------------------------------------------

 

be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Non-Borrower Guarantors with respect to the
Guaranteed Obligations.  Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of any First Lien Documents, any of the Guaranteed
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Collateral Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Collateral Agent or any other Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower,  such
Guarantor or any other Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower or any other obligor
for the Guaranteed Obligations, or of such Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance.  When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Collateral Agent or any other Secured Party
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Guaranteed Obligations or any right of offset with respect thereto, and
any failure by the Collateral Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any other Secured Party against any
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
 
2.6  Reinstatement.  Without limiting the generality of paragraph 95 of the
Confirmation Order, the guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Non-Borrower Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Non-Borrower Guarantor or
any substantial part of its property, or otherwise, all as though such payments
had not been made.
 
2.7  Payments.  Each Guarantor hereby jointly and severally guarantees that
payments hereunder will be paid to the applicable Administrative Agent without
set-off or counterclaim in Dollars at the applicable Funding Office.
 

 
13

--------------------------------------------------------------------------------

 

SECTION 3.  Grant of Security Interest
 
Each Grantor hereby assigns and transfers to the Collateral Agent, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in (and hereby reaffirms its assignment, transfer and grant
under the Existing Guarantee and Collateral Agreement, which continues hereunder
without interruption, to the Collateral Agent, for the ratable benefit of the
Secured Parties, of a security interest in), all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
 
(a)           all Accounts;
 
(b)           all Chattel Paper;
 
(c)           all Contracts;
 
(d)           all Deposit Accounts and cash;
 
(e)           all Documents;
 
(f)           all Equipment;
 
(g)           all Fixtures;
 
(h)           all General Intangibles;
 
(i)           all Instruments;
 
(j)           all Intellectual Property;
 
(k)           all Inventory;
 
(l)           all Goods;
 
(m)           all Investment Property;
 
(n)           all Letter-of-Credit Rights;
 
(o)           all Commercial Tort Claims described in Section 5.8 hereof;
 
(p)           all books and records pertaining to the Collateral; and
 
(q)           to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
 

 
14

--------------------------------------------------------------------------------

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in (i) any property to the extent that such grant of a security
interest is prohibited by any Requirements of Law of a Governmental Authority,
requires a consent not obtained of any Governmental Authority pursuant to such
Requirement of Law or is prohibited by, or constitutes a breach or default under
or results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment Property, Pledged Stock
or Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law; or (ii) any voting Capital Stock of
any Foreign Subsidiary (or Domestic Subsidiary of the type described in clause
(d) of the definition of Excluded Subsidiary) constituting more than 65% of the
outstanding voting Capital Stock thereof; or (iii) any Capital Stock of any
Project Subsidiary whose Capital Stock is pledged to secure Limited Recourse
Debt so long as such Limited Recourse Debt remains outstanding, in each case so
long as the respective Lien and Indebtedness described in this clause (iii) is
permitted pursuant to each Credit Agreement, and does not violate the provisions
of any other First Lien Document.
 
SECTION 4.  Representations and Warranties
 
To induce the Collateral Agent and the Existing Lenders to continue to make
their respective extensions of credit pursuant to the Existing Credit Agreement,
to induce the Permitted Revolving Lenders to make their respective extensions of
credit to the Borrower under the Revolving Credit Agreement, and to induce other
Secured Parties to extend First Lien Obligations, each Grantor hereby represents
and warrants to the Collateral Agent and each Secured Party that:
 
4.1  Title; No Other Liens.  Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral under each
then outstanding First Lien Document (including the Liens granted to secure any
Junior Lien Indebtedness (as defined in each of the Existing Credit Agreement
and the Revolving Credit Agreement and/or any other defined term having a
similar purpose in any other Credit Agreement)), such Grantor owns, or has
rights in, each item of the Collateral free and clear of any and all Liens or
claims of others.  No effective financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, pursuant to this Agreement or as
are permitted by each Credit Agreement.  For the avoidance of doubt, it is
understood and agreed that any Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned or developed by a
Grantor.  For purposes of this Agreement and the other First Lien Documents,
such licensing activity shall not constitute a “Lien” on such Intellectual
Property.  Each of the Collateral Agent and each Secured Party understand that
any such licenses may be exclusive to the applicable licensees, and such
exclusivity provisions may limit the ability of the Collateral Agent to utilize,
sell, lease or transfer the related Intellectual Property or otherwise realize
value from such Intellectual Property pursuant hereto.
 

 
15

--------------------------------------------------------------------------------

 

4.2  Perfected First Priority Liens.  The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Collateral Agent in completed and duly
executed form) will constitute valid perfected security interests in all of the
Collateral for which such filings and actions are effective to perfect such
security interests in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor,
except such Persons who are good faith purchasers to the extent set forth in the
New York UCC and (b) are prior to all other Liens on the Collateral in existence
on the Original Closing Date except for unrecorded Liens permitted by each
Credit Agreement which have priority over the Liens on the Collateral by
operation of law or as otherwise permitted to have priority over the Liens on
the Collateral under Section 6.2 of the Existing Credit Agreement and Section
6.2 of the Revolving Credit Agreement (and any similar provision of any other
Credit Agreement).
 
4.3  Jurisdiction of Organization; Chief Executive Office.  On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business, as the case may be, are specified on
Schedule 4.  Such Grantor has furnished to the Collateral Agent a certified
charter, certificate of incorporation or other organization document and
long-form good standing certificate as of a date which is recent to the date
hereof.
 
4.4  Farm Products.  None of the Collateral constitutes, or is the Proceeds of,
Farm Products.
 
4.5  Investment Property.  (a)  The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.
 
(b)           All the shares of the Pledged Stock issued by an Issuer which is a
Subsidiary of such Grantor have been duly and validly issued and are, if such
shares are shares of stock in a domestic corporation, fully paid and
nonassessable.
 
(c)           Each of the Pledged Notes issued by an Issuer which is a
Subsidiary of such Grantor constitutes the legal, valid and binding obligation
of the obligor with respect thereto, enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
 
(d)           Such Grantor is the owner of, and has good title to, the
Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except the security
interest created by this Agreement or as otherwise permitted under Section 6.2
of the Existing Credit Agreement and Section 6.2 of the Revolving Credit
Agreement (and any similar provision of any other Credit Agreement).
 

 
16

--------------------------------------------------------------------------------

 

4.6  Receivables.  (a)  No amount in excess of $500,000 payable to such Grantor
under or in connection with any Receivable is evidenced by any Instrument or
Chattel Paper which has not been delivered to the Collateral Agent.
 
(b)           The amounts represented by such Grantor to the Lenders from time
to time as owing to such Grantor in respect of the Receivables will at such
times be accurate in all material respects.
 
4.7  Intellectual Property.  (a)  Schedule 5 lists all Intellectual Property
owned by such Grantor in its own name on the date hereof and which is registered
with the United States Copyright Office or the United States Patent and
Trademark Office or any similar office or agency in any other country or any
political subdivision thereof.
 
(b)           On the date hereof, all material scheduled Intellectual Property
owned, used or held by such Grantor is valid, subsisting, unexpired and in full
force and effect, has not been abandoned and does not infringe the intellectual
property rights of any other Person.
 
(c)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property owned, used or held by such
Grantor in any respect that could reasonably be expected to have a Material
Adverse Effect.
 
(d)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any Intellectual Property owned, used or held by such Grantor or
such Grantor’s ownership interest therein, or (ii) which, if adversely
determined, would could reasonably be expected to have a Material Adverse
Effect.
 
4.8  Commercial Tort Claims.  (a)  On the date hereof, except to the extent
listed in Section 3.1 above, no Grantor has rights in any Commercial Tort Claim
with a reasonably expected value in excess of $1,000,000.
 
(b)           Upon the filing of a financing statement specifically describing
any Commercial Tort Claim referred to in Section 5.8 hereof against such Grantor
in the jurisdiction specified in Schedule 3 hereto, the security interest
granted in such Commercial Tort Claim will constitute a valid perfected security
interest in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase such Collateral from Grantor
except such Persons who are good faith purchasers to the extent set forth in the
New York UCC, which security interest shall be prior to all other Liens on such
Collateral except for unrecorded Liens permitted by each Credit Agreement which
have priority over the Liens on such Collateral by operation of law or as
otherwise permitted to have priority over the Liens on the Collateral under the
relevant provisions of the then effective First Lien Documents.
 
4.9  Amendment and Restatement.  This Agreement constitutes an amendment of the
Existing Guarantee and Collateral Agreement made under and in accordance with
the terms
 

 
17

--------------------------------------------------------------------------------

 

of Section 9.1 of the Existing Credit Agreement, Section 8.1 of the Existing
Guarantee and Collateral Agreement and Section 8.1 of the Intercreditor
Agreement.
 
SECTION 5.  Covenants
 
Each Grantor covenants and agrees with the Collateral Agent and the Secured
Parties that, from and after the date of this Agreement and until the Secured
Debt Termination Date with respect to the First Lien Debt:
 
5.1  Delivery of Instruments, Certificated Securities and Chattel Paper.  If any
amount in excess of $500,000 payable to a Grantor under or in connection with
any of the Collateral shall be or become evidenced by any Instrument,
Certificated Security or Chattel Paper, such Instrument, Certificated Security
or Chattel Paper shall be immediately delivered to the Collateral Agent, duly
indorsed in a manner satisfactory to the Collateral Agent, to be held as
Collateral pursuant to this Agreement.
 
5.2  Maintenance of Insurance.  (a)  Such Grantor will maintain, with
financially sound and reputable companies, insurance policies insuring such
Grantor and the Collateral Agent against liability for personal injury and
property damage relating to Inventory and Equipment, such policies to be in such
form and amounts and having such coverage as may be reasonably satisfactory to
the Collateral Agent.
 
(b)           All such insurance shall (i) name the Collateral Agent as an
additional insured party or loss payee and (ii) be reasonably satisfactory in
all other respects to the Collateral Agent.
 
(c)           The Borrower shall deliver to the Collateral Agent a report of a
reputable insurance broker with respect to such insurance substantially
concurrently with each delivery of the Borrower’s audited annual financial
statements and such supplemental reports with respect thereto as the Collateral
Agent may from time to time reasonably request.
 
5.3  Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall maintain the security interest created
by this Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the First Lien Documents to dispose of the Collateral.
 
(b)           Such Grantor will furnish to the Collateral Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Collateral Agent may reasonably request, all in reasonable
detail.
 
(c)           At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the
 

 
18

--------------------------------------------------------------------------------

 

Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) in the case of
Investment Property, Deposit Accounts, Letter-of-Credit Rights and any other
relevant Collateral, taking any actions necessary to enable the Collateral Agent
to obtain “control” (within the meaning of the applicable Uniform Commercial
Code) with respect thereto.
 
5.4  Changes in Name, etc.  Such Grantor will not, except upon 15 days’ prior
written notice to the Collateral Agent and delivery to the Collateral Agent of
all additional financing statements and other executed documents reasonably
requested by the Collateral Agent to maintain the validity, perfection and
priority of the security interests provided for herein, (i) change its
jurisdiction of organization or the location of its chief executive office or
sole place of business from that referred to in Section 4.3 or (ii) change its
name.
 
5.5  Notices.  Such Grantor will advise the Collateral Agent and the Lenders
promptly, in reasonable detail, of:
 
(a)           any Lien (other than security interests created hereby or Liens
permitted under the First Lien Documents) on any of the Collateral which would
adversely affect the ability of the Collateral Agent to exercise any of its
remedies hereunder; and
 
(b)           of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
 
5.6  Investment Property.  (a)  If such Grantor shall become entitled to receive
or shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock (constituting Collateral hereunder) of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Collateral Agent and the Secured Parties, hold the same
in trust for the Collateral Agent and the Secured Parties and deliver the same
forthwith to the Collateral Agent in the exact form received, duly indorsed by
such Grantor to the Collateral Agent, if required, together with an undated
stock power covering such certificate duly executed in blank by such Grantor and
with, if the Collateral Agent so requests, signature guaranteed, to be held by
the Collateral Agent, subject to the terms hereof, as additional collateral
security for the Obligations.  Any sums paid upon or in respect of the
Investment Property constituting Collateral hereunder upon the liquidation or
dissolution of any Issuer shall be paid over to the Collateral Agent to be held
by it hereunder as additional collateral security for the Obligations, and in
case any distribution of capital shall be made on or in respect of such
Investment Property or any property shall be distributed upon or with respect to
such Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Collateral Agent, be delivered to the Collateral Agent
to be held by it hereunder as additional collateral security for the
Obligations.  If any sums of money or property so paid or distributed in respect
of such Investment Property shall be received by such Grantor, such Grantor
shall, until such money or
 

 
19

--------------------------------------------------------------------------------

 

property is paid or delivered to the Collateral Agent, hold such money or
property in trust for the Collateral Agent and the Secured Parties, segregated
from other funds of such Grantor, as additional collateral security for the
Obligations.
 
(b)           Without the prior written consent of the Collateral Agent or
except as permitted under each Credit Agreement, such Grantor will not (i) vote
to enable, or take any other action to permit, any Issuer to issue any Capital
Stock of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any Capital Stock of any nature
of any Issuer, unless all such Capital Stock is pledged by such Grantor to the
Collateral Agent, for the ratable benefit of the Secured Parties, to the extent
such pledge is required under this Agreement or any other First Lien Document,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Investment Property or Proceeds thereof constituting
Collateral hereunder (except pursuant to a transaction that is permitted by the
then effective First Lien Documents), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof constituting Collateral hereunder,
or any interest therein, except for the security interests created by this
Agreement or (iv) enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Collateral Agent to sell, assign or transfer
any of the Investment Property or Proceeds thereof.
 
(c)           In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) with
respect to the Investment Property issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Investment Property issued by it.
 
5.7  Intellectual Property.  (a)  Except in such Grantor’s reasonable business
judgment, each Grantor will not knowingly do any act or knowingly omit to do any
act whereby any material Trademark constituting Collateral hereunder may become
invalidated or impaired in any way.
 
(b)           Except in such Grantor’s reasonable business judgment, each
Grantor will not knowingly do any act, or knowingly omit to do any act, that
could reasonably be expected cause any material Patent owned, used or held by
such Grantor to become forfeited, abandoned or dedicated to the public.
 
(c)           Except in such Grantor’s reasonable business judgment, each
Grantor will not knowingly do any act or knowingly omit to do any act whereby
any material portion of the Copyrights owned, used or held by such Grantor may
become invalidated or otherwise impaired nor knowingly do any act whereby any
material portion of the Copyrights owned, used or held by such Grantor may fall
into the public domain.
 

 
20

--------------------------------------------------------------------------------

 

(d)           Such Grantor will not do any act that knowingly uses any material
Intellectual Property owned by such Grantor to infringe the intellectual
property rights of any other Person.
 
(e)           Such Grantor will notify the Collateral Agent promptly if it
knows, or has reason to know, that any application or registration relating to
any material Intellectual Property owned by such Grantor has become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property constituting Collateral hereunder or such
Grantor’s right to register the same or to own and maintain the same.
 
(f)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any material Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, such Grantor
shall report such filing to the Collateral Agent within five Business Days after
the last day of the fiscal quarter in which such filing occurs.  Upon request of
the Collateral Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Collateral
Agent may request to evidence the Collateral Agent’s and the Secured Parties’
security interest in such Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.
 
(g)           Except in such Grantor’s reasonable business judgment, each
Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the material Intellectual Property constituting Collateral
hereunder, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.
 
(h)           In the event that any material Intellectual Property constituting
Collateral hereunder is infringed, misappropriated or diluted by a third party,
such Grantor shall take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property
including, without limitation, in such Grantor’s reasonable business judgment,
suing for infringement, misappropriation or dilution, to seek injunctive relief
and seeking to recover any and all damages for such infringement,
misappropriation or dilution.
 
5.8  Commercial Tort Claims.  If such Grantor shall obtain an interest in any
Commercial Tort Claim with a reasonably expected value in excess of $1,000,000,
such Grantor shall within (45) days of obtaining such interest advise the
Collateral Agent thereof and, if requested by the Collateral Agent in writing,
within 30 days after such request sign and deliver documentation acceptable to
the Collateral Agent granting a security interest under the terms and provisions
of this Agreement in and to such Commercial Tort Claim.
 

 
21

--------------------------------------------------------------------------------

 

SECTION 6.  Remedial Provisions
 
6.1  Certain Matters Relating to Receivables.  (a)  The Collateral Agent shall
have the right at reasonable times and with reasonable notice to make test
verifications of the Receivables constituting Collateral hereunder in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Collateral Agent may
reasonably require in connection with such test verifications.  At any time (but
no more frequently than once per fiscal year (unless an Event of Default shall
have occurred and be continuing, in which case there shall be no limits), upon
the Collateral Agent’s request and at the expense of the relevant Grantor, such
Grantor shall use commercially reasonable efforts to cause independent public
accountants or others satisfactory to the Collateral Agent to furnish to the
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the Receivables constituting Collateral hereunder.
 
(b)           The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, subject to the Collateral Agent’s direction and
control, and the Collateral Agent may curtail or terminate said authority at any
time after the occurrence and during the continuance of an Event of Default.  If
required by the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within three Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Collateral Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Collateral Agent, subject
to withdrawal by the Collateral Agent for the account of the Secured Parties
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Collateral Agent and the Secured Parties,
segregated from other funds of such Grantor.  Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
 
(c)           At the Collateral Agent’s request after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables constituting
Collateral hereunder, including, without limitation, all original orders,
invoices and shipping receipts.
 
6.2  Communications with Obligors; Grantors Remain Liable.  (a)  The Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables constituting Collateral hereunder and parties to
the Contracts constituting Collateral hereunder to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any such
Receivables or Contracts.
 
(b)           Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables constituting Collateral hereunder and parties
to the Contracts constituting Collateral hereunder that such Receivables and the
Contracts have been assigned to the Collateral Agent for
 

 
22

--------------------------------------------------------------------------------

 

the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Collateral Agent.
 
(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto.  Neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any Secured Party of any payment relating
thereto, nor shall the Collateral Agent or any Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
6.3  Pledged Stock.  (a)  Unless an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given written notice to the
relevant Grantor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent
permitted in each Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided
that no vote shall be cast or corporate or other organizational right exercised
or other action taken which, in the Collateral Agent’s reasonable judgment,
would materially impair the Collateral or which would be inconsistent with or
result in any violation of any provision of any Credit Agreement, this Agreement
or any other First Lien Document.
 
(b)           If an Event of Default shall occur and be continuing and the
Collateral Agent shall give written notice of its intent to exercise such rights
to the relevant Grantor or Grantors, (i) the Collateral Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property constituting Collateral hereunder and make
application thereof to the Obligations in such order as the Collateral Agent may
determine, and (ii) any or all of the Investment Property shall be registered in
the name of the Collateral Agent or its nominee, and the Collateral Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property constituting Collateral hereunder upon
the merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of such Investment Property with any
committee, depositary, transfer agent, registrar or other
 

 
23

--------------------------------------------------------------------------------

 

designated agency upon such terms and conditions as the Collateral Agent may
determine), all without liability except to account for property actually
received by it, but the Collateral Agent shall have no duty to any Grantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.
 
(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Collateral Agent.
 
6.4  Proceeds to be Turned Over To Collateral Agent.  In addition to the rights
of the Collateral Agent and the Secured Parties specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the Collateral
Agent and the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the Collateral
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Collateral Agent, if required).  All Proceeds constituting Collateral
hereunder received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control.  All Proceeds constituting Collateral hereunder while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Collateral Agent and the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.
 
6.5  Application of Proceeds.  At such intervals as may be agreed upon by the
Borrower and the Collateral Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of Proceeds constituting Collateral,
whether or not held in any Collateral Account, and any proceeds of the guarantee
set forth in Section 2, in payment of the Obligations in the following order:
 
First, to pay incurred and unpaid fees and expenses of the Collateral Agent
under the First Lien Documents;
 
Second, to the Collateral Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;
 
Third, to the Collateral Agent, for application by it towards prepayment of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then held by the Secured Parties; and
 

 
24

--------------------------------------------------------------------------------

 

Fourth, any balance remaining after the Secured Debt Termination Date with
respect to the First Lien Debt shall be paid over to the Borrower or to
whomsoever may be lawfully entitled to receive the same;
 
provided that in the event of any inconsistency between the terms of the
Intercreditor Agreement and this Section 6.5, the term of the Intercreditor
Agreement shall govern.
 
6.6  Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law.  Without limiting the generality
of the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may, subject to the requirements of applicable law, in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  The Collateral Agent or any Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released.  Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 6.6, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Collateral Agent and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in such order as the Collateral Agent may
elect, and only after such application and after the payment by the Collateral
Agent of any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Collateral Agent
account for the surplus, if any, to any Grantor.  To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Collateral Agent or any Secured Party arising out of the
exercise by them of any rights hereunder.  If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.
 
6.7  Registration Rights.  (a)  Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all the Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and
 

 
25

--------------------------------------------------------------------------------

 

may be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof.  Each Grantor acknowledges and agrees
that any such private sale may result in prices and other terms less favorable
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner.  The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.
 
(b)           Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law.  Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Collateral Agent and the Secured Parties, that the Collateral Agent and the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred.
 
6.8  Subordination.  Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Collateral Agent, all Indebtedness owing by it to any Subsidiary of the Borrower
shall be fully subordinated to the indefeasible payment in full in cash of such
Grantor’s Obligations.
 
6.9  Deficiency.  Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any Secured Party to collect such deficiency.
 
6.10  Intercreditor Agreement.  Notwithstanding anything to the contrary in this
Section 6 or Section 7.1, the Intercreditor Agreement shall govern the exercise
of rights and the enforcement of remedies hereunder by the Collateral Agent and
the Secured Parties.  In the event of any conflict between the terms of this
Section 6 and the Intercreditor Agreement, the Intercreditor Agreement shall
govern.
 
SECTION 7.  The Collateral Agent
 
7.1  Collateral Agent’s Appointment as Attorney-in-Fact, etc.  (a)  Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement.  At
any time when an
 

 
26

--------------------------------------------------------------------------------

 

Event of Default has occurred and is continuing and without limiting the
generality of the foregoing, each Grantor hereby gives the Collateral Agent the
power and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:
 
(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or Contract or with respect to any other
Collateral whenever payable;
 
(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Collateral Agent may reasonably request to evidence the Collateral Agent’s
and the Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
 
(iii)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;
 
(iv)           execute, in connection with any sale provided for in Section 6.6
or 6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
 
(v)           (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct; (2)
ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (7)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which
 

 
27

--------------------------------------------------------------------------------

 

the Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
 
Notwithstanding anything to the contrary in this Section 7.1(a), the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.
 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.
 
(c)           The reasonable expenses of the Collateral Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due Base Rate Loans
under, and as defined (or any other defined term having a similar purpose) in,
any Credit Agreement, from the date of payment by the Collateral Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.
 
(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
7.2  Duty of Collateral Agent.  To the full extent permitted by applicable law,
the Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Collateral Agent deals with similar property for its own account.  Neither
the Collateral Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof, except as provided
herein.  The powers conferred on the Collateral Agent and the Secured Parties
hereunder are solely to protect the Collateral Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Secured Party to exercise any such powers.  The Collateral Agent
and the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
 
7.3  Execution of Financing Statements.  Pursuant to any applicable law, each
Grantor authorizes the Collateral Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent determines appropriate to
 

 
28

--------------------------------------------------------------------------------

 

perfect the security interests of the Collateral Agent under this
Agreement.  Each Grantor authorizes the Collateral Agent to use the collateral
description “all personal property” in any such financing statements.  Each
Grantor hereby ratifies and authorizes the filing by the Collateral Agent of any
financing statement with respect to the Collateral made on or prior to the date
hereof.
 
7.4  Authority of Collateral Agent.  Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by the Intercreditor Agreement and/or relevant First Lien Documents,
and by such other agreements with respect thereto as may exist from time to time
among any of them, but, as between the Collateral Agent and the Grantors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Grantor shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.
 
7.5  Intercreditor Agreement.  Each party hereto (and each Secured Party)
acknowledges and agrees that the Collateral Agent may act in accordance with,
and shall be required to take certain actions as required by, the terms of the
Intercreditor Agreement.  Each of the parties hereto (and each Secured Party)
acknowledges and agrees that any such actions shall be permitted, and further
agrees that in the event of a conflict between the provisions of this Agreement
and the Intercreditor Agreement, the relevant provisions of the Intercreditor
Agreement shall control.  The parties hereto (and each Secured Party) also
acknowledge and agree that the Collateral Agent shall have the benefit of the
provisions contained in the Intercreditor Agreement (including Article V
thereof).
 
SECTION 8.  Miscellaneous
 
8.1  Amendments in Writing.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 9.1 of the Existing Credit Agreement, Section 9.1 of the Revolving
Credit Agreement and Section 8.1 of the Intercreditor Agreement.
 
8.2  Notices.  All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in Section
8.6 of the Intercreditor Agreement.
 
8.3  No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any Secured Party any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Collateral Agent
 

 
29

--------------------------------------------------------------------------------

 

or any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Collateral Agent or such
Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.
 
8.4  Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees to pay
or reimburse each Secured Party and the Collateral Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other First Lien Documents to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Secured
Party and of counsel to the Collateral Agent.
 
(b)           Each Guarantor agrees to pay, and to save the Collateral Agent and
the Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
 
(c)           Each Guarantor agrees to pay, and to save the Collateral Agent and
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 9.5 of the Existing
Credit Agreement, Section 9.5 of the Revolving Credit Agreement or the relevant
provisions of any other First Lien Document.
 
(d)           The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the First Lien Documents.
 
8.5  Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the Secured Parties and their successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent.
 
8.6  Set-Off; Limitation on Individual Actions.  (a) In addition to any rights
and remedies of the Secured Parties provided by law, each Secured Party shall
have the right, without notice to any Grantor, any such notice being expressly
waived by each Grantor to the extent permitted by applicable law, upon any
Obligations becoming due and payable by any Grantor (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such Grantor.  Each
Secured Party
 

 
30

--------------------------------------------------------------------------------

 

agrees promptly to notify in writing the relevant Grantor and the Collateral
Agent after any such application made by such Secured Party, provided that the
failure to give such notice shall not affect the validity of such application.
 
(b)           NOTWITHSTANDING THE FOREGOING SUBSECTION (a) OR ANY CONTRARY
PROVISION CONTAINED IN ANY FIRST LIEN DOCUMENT, AT ANY TIME THAT ANY OBLIGATION
SHALL BE SECURED BY ANY INTEREST IN ANY REAL PROPERTY LOCATED IN CALIFORNIA, NO
SECURED PARTY (OTHER THAN THE COLLATERAL AGENT OR ANY ADMINISTRATIVE AGENT)
SHALL EXERCISE ANY REMEDIES AGAINST ANY LOAN PARTY OR ANY PROPERTY THEREOF, 
INCLUDING WITHOUT LIMITATION, A RIGHT OF SETOFF, LIEN OR COUNTER­CLAIM OR TAKE
ANY COURT OR ADMINISTRATIVE ACTION OR INSTI­TUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREE­MENT OR ANY  SECURITY DOCUMENT OR ANY FIRST LIEN
DOCUMENT (ALTHOUGH A SECURED PARTY CAN ACCELERATE THE MATURITY OF ANY FIRST LIEN
DEBT IN ACCORDANCE WITH THE TERMS OF THE RESPECTIVE FIRST LIEN DOCUMENT) UNLESS
IT IS TAKEN PURSUANT TO AN “ACT OF REQUIRED DEBT HOLDERS” (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) OR APPROVED IN WRITING BY THE COLLATERAL AGENT;
PROVIDED THAT IF REPUTABLE OUTSIDE CALIFORNIA COUNSEL TO SUCH SECURED PARTY
PROVIDES ITS WRITTEN LEGAL OPINION (WITHOUT ANY MATERIAL QUALIFICATION OR
EXCEPTION) TO THE EFFECT THAT SUCH SETOFF OR ACTION OR PROCEEDING WOULD NOT
(PUR­SUANT TO APPLICABLE CALIFORNIA STATE LAW, INCLUDING, WITHOUT LIMITATION,
SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR
SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE) ADVERSELY AFFECT OR
IMPAIR THE VALIDITY, PRIORITY OR ENFORCE­ABILITY OF THE LIENS GRANTED TO THE
COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE
OBLIGATIONS UNDER THE OTHER FIRST LIEN DOCUMENTS, THEN SUCH ACTION MAY BE TAKEN
OR COMMENCED SO LONG AS THE RESPECTIVE SECURED PARTY PROVIDES AT LEAST FIVE
BUSINESS DAYS’ ADVANCE WRITTEN NOTICE THEREOF TO THE COLLATERAL AGENT (TOGETHER
WITH A COPY OF THE RESPECTIVE OPINION OF CALIFORNIA COUNSEL).  ANY ATTEMPTED
EXER­CISE BY ANY SECURED PARTY OF ANY SUCH RIGHT IN CONTRAVENTION OF THE
FOREGOING PROVISIONS SHALL BE NULL AND VOID.  THIS SUB­SECTION (b) SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE SECURED PARTIES AND THE COLLATERAL AGENT,
AND MAY BE AMENDED BY AN “ACT OF REQUIRED DEBT HOLDERS”.
 
8.7  Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
electronic transmission or telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
 
8.8  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such
 

 
31

--------------------------------------------------------------------------------

 

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
8.9  Section Headings.  The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
8.10  Integration.  This Agreement, the Intercreditor Agreement and the other
First Lien Documents represent the entire agreement of the Grantors, the
Collateral Agent and the Secured Parties with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any Secured Party relative to subject
matter hereof and thereof not expressly set forth or referred to herein, in the
Intercreditor Agreement or in the other First Lien Documents.
 
8.11  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
8.12  Submission To Jurisdiction; Waivers.  Each Grantor hereby irrevocably and
unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement, the Intercreditor Agreement and the other
First Lien Documents to which it is a party, or for recognition and enforcement
of any judgment in respect thereof, to the non exclusive general jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction;
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages;
 

 
32

--------------------------------------------------------------------------------

 

(f)           acknowledges and affirms that it understands that to the extent
the Obligations are secured by real property located in the State of California,
such Grantor shall be liable for the full amount of the liability hereunder
notwithstanding foreclosure on such real property by trustee sale or any other
reason impairing such Grantor’s or any Secured Parties’ right to proceed against
the Borrower or any other Grantor;
 
(g)           waives (to the fullest extent permitted by applicable law) all
rights and defenses under Section 580a, 580b, 580d and 726 of the California
Code of Civil Procedure;
 
(h)           waives (to the fullest extent permitted by applicable law),
without limiting the generality of the foregoing or any other provision hereof,
all rights and defenses which might otherwise be available to such Grantor under
Sections 2809, 2810, 2815, 2819, 2821, 2839, 2845, 2848, 2849, 2850, 2899 and
3433 of the California Civil Code; and
 
(i)           waives, until the Obligations have been paid in full in cash, its
rights of subrogation and reimbursement and any other rights and defenses, in
each case available to such Grantor by reason of Sections 2787 to 2855,
inclusive, of the California Civil Code because the Obligations are secured by
real property, including, without limitation, (1) any defenses such Grantor may
have to the guarantee provided under this Agreement by reason of an election of
remedies by the Secured Parties and (2) any rights or defenses such Grantor may
have by reason of protection afforded to the Borrower or any other Grantor
pursuant to the antideficiency or other laws of California limiting or
discharging the Borrower’s or such Grantor’s indebtedness, including, without
limitation, Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.  In furtherance of such provisions, each Grantor hereby waives all
rights and defenses arising out of an election of remedies by the Secured
Parties, even though that election of remedies, such as a nonjudicial
foreclosure, destroys such Grantor’s rights of subrogation and reimbursement
against the Borrower or any other Grantor by the operation of Section 580d of
the California Code of Civil Procedure or otherwise.
 
8.13  Acknowledgements.  Each Grantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement, the Intercreditor Agreement and the other First Lien
Documents to which it is a party;
 
(b)           neither the Collateral Agent nor any Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement, the Intercreditor Agreement or any other First
Lien Documents, and the relationship between the Grantors, on the one hand, and
the Collateral Agent and the Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
 

 
33

--------------------------------------------------------------------------------

 

(c)           no joint venture is created hereby, by the Intercreditor Agreement
or the other First Lien Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Secured Parties or among the Grantors
and the Secured Parties.
 
8.14  Additional Grantors; Release of Guarantors; Releases of Collateral;.  (a)
Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to the relevant provision of any First Lien Documents shall
become a Grantor (and a Guarantor) for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
 
(b)           Non-Borrower Guarantors shall be released from this Agreement to
the extent provided below, in each case at the request and expense of the
Borrower:
 
(i)           A Non-Borrower Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Non-Borrower Guarantor
shall be sold, transferred or otherwise disposed of (in each case to a Person
other than the Borrower or a Subsidiary) in a transaction permitted by all then
effective First Lien Documents; provided that the Borrower shall have delivered
to the Collateral Agent, at least three Business Days prior to the date of the
proposed release, a written request for release identifying the relevant
Non-Borrower Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with all then effective First Lien Documents.
 
(ii)           A Non-Borrower Guarantor shall be released from its obligations
hereunder in the event that (1) the same is subsequently designated as a
“Designated Project Subsidiary” under, and as defined in, the Existing Credit
Agreement as originally in effect (including the related relevant provisions),
as such provisions may be amended, modified, replaced or supplemented from time
to time, but in the case of any amendment, modification, replacement or
supplement to the terms originally applicable in the Existing Credit Agreement,
the respective designation and release of the respective Non-Borrower Subsidiary
as a Guarantor hereunder shall not violate the terms of any other First Lien
Documents then in effect or (2) if the Existing Credit Agreement is no longer in
effect, the same is subsequently designated as a “Designated Project Subsidiary”
(and any defined term having a similar purpose in any other Credit Agreement)
under, and as defined in, the Revolving Credit Agreement and any other Credit
Agreement, as applicable, and, in the case of either clause (1) or (2), the
Borrower has delivered an Officer’s Certificate to the Collateral Agent stating
that the release is permitted pursuant to this clause (ii) and providing in
reasonable detail the supporting calculations (if any) in determining that the
respective Non-Borrower Guarantor may be designated as a Designated Project
Subsidiary.
 
(iii)           One or more Non-Borrower Guarantors may be released from their
obligations hereunder at any time if (1) consent to release of such Non-Borrower
Guarantors has been given by the requisite percentage or number of holders of
each Series of First Lien Debt at the time outstanding as provided for in the
applicable First Lien Documents, (2) each First Lien Representative for each
Series of First Lien Debt
 

 
34

--------------------------------------------------------------------------------

 

(which shall be identified in the Officer’s Certificate described in clause (3))
shall have notified the Collateral Agent that the consent for its respective
Series of First Lien Debt has been obtained and (3) the Borrower has delivered
an Officer’s Certificate to the Collateral Agent certifying as to the consents
of the holders of each Series of First Lien Debt that are necessary for such
release and that any such necessary consents have been obtained.
 
(iv)           In connection with any release of any Non-Borrower Guarantor
pursuant to this Section 8.14, the Collateral Agent shall execute and deliver to
the Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such release.  Any execution and delivery of
documents pursuant to this Section 8.14 shall be without recourse to or warranty
by the Collateral Agent.
 
(c)           Releases of Collateral shall be effected in accordance with the
relevant provisions of Section 4.1 of the Intercreditor Agreement
 
8.15  WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, THE INTERCREDITOR AGREEMENT OR ANY OTHER FIRST LIEN DOCUMENT AND FOR
ANY COUNTERCLAIM THEREIN.
 
8.16  Amendment and Restatement. It is the intention of each of the parties
hereto that the Existing Guarantee and Collateral Agreement be amended and
restated in its entirety pursuant to this Agreement so as to preserve the
perfection and priority of all Liens securing the Obligations (as defined in the
Existing Guarantee and Collateral Agreement) and that all such Obligations of
the Borrower and the Guarantors shall be secured by the Liens evidenced under
this Agreement and the other Security Documents and that this Agreement (and the
amendment and restatement of the Existing Guarantee and Collateral Agreement
contained herein) does not constitute a novation or termination of any of the
Existing Guarantee and Collateral Agreement, the guaranty by each Guarantor or
the grant of security interests by each Grantor provided for under the Existing
Guarantee and Collateral Agreement, and/or the Obligations existing under the
Existing Guarantee and Collateral Agreement.  From and after the date hereof,
all references to the “Guarantee and Collateral Agreement” contained in the
Existing Credit Agreement, the Revolving Credit Agreement and each other
Security Document shall be deemed to refer to this Agreement.
 
8.17  Reaffirmation and Grant of Security Interest.  Each of the Borrower, each
Guarantor and each Grantor, subject to the terms and limits contained herein and
in the First Lien Security Documents reaffirms (i) its guaranty of the
Guaranteed Obligations, on the terms set forth in the Existing Guarantee and
Collateral Agreement, as amended and restated by this Agreement, and nothing in
this Agreement shall be deemed to supersede, impair or otherwise limit the
guaranty by such Guarantor contained in the Existing Guarantee and Collateral
Agreement, and (ii) in the case of each Grantor, its grant of a security
interest in favor of Collateral Agent on the Collateral to secure its
Obligations, on the terms set forth in the Existing Guarantee and Collateral
Agreement, as amended and restated by this Agreement, and nothing in this
Agreement shall be deemed to supersede, impair or otherwise limit the
assignment, transfer and grant by such Grantor contained in the Existing
Guarantee and Collateral Agreement.  Each
 

 
35

--------------------------------------------------------------------------------

 

of the Borrower, each Guarantor and each Grantor hereby acknowledges that it has
reviewed the terms and provisions of this Agreement and consents to the
amendment and restatement of the Existing Guarantee and Collateral Agreement
effected pursuant to this Agreement.  Each of the Borrower, each Guarantor and
each Grantor hereby confirms that each First Lien Security Document which it is
a party or is otherwise bound continues to be in full force and effect, and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the First Lien
Documents, the payment and performance of the Guaranteed Obligations and the
Obligations, as applicable, and all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the Existing Guarantee and
Collateral Agreement.
 
[remainder of page intentionally left blank]
 

 
36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.

 
CALPINE CORPORATION
               
By:
  /s/ ZAMIR RAUF
   
Name:  Zamir Rauf
Title:  Chief Financial Officer






 
CPN ENERGY SERVICES GP, INC., AS THE
 
GENERAL PARTNER OF CALPINE
 
PRODUCER SERVICES, L.P.
           
By:
  /s/ ZAMIR RAUF
   
Name:  Zamir Rauf
Title:  Chief Financial Officer






 
CALPINE HIDALGO, INC., AS THE
 
GENERAL PARTNER OF CALPINE
 
HIDALGO ENERGY CENTER, L.P.
           
By:
  /s/ ZAMIR RAUF
   
Name:  Zamir Rauf
Title:  Chief Financial Officer






 
CALPINE POWER MANAGEMENT, INC.,
 
AS THE GENERAL PARTNER OF CALPINE
 
POWER MANAGEMENT, LP
           
By:
  /s/ ZAMIR RAUF
   
Name:  Zamir Rauf
Title:  Chief Financial Officer




 
37

--------------------------------------------------------------------------------

 




 
CALPINE POWERAMERICA, INC., AS THE
 
GENERAL PARTNER OF CALPINE
 
POWERAMERICA, LP
           
By:
  /s/ ZAMIR RAUF
   
Name:  Zamir Rauf
Title:  Chief Financial Officer






 
CPN CLEAR LAKE, INC., AS THE
 
GENERAL PARTNER OF CLEAR LAKE
 
COGENERATION LIMITED PARTNERSHIP
           
By:
  /s/ ZAMIR RAUF
   
Name:  Zamir Rauf
Title:  Chief Financial Officer






 
CALPINE FREESTONE, LLC, AS THE
 
GENERAL PARTNER OF FREESTONE
 
POWER GENERATION, LP
           
By:
  /s/ ZAMIR RAUF
   
Name:  Zamir Rauf
Title:  Chief Financial Officer






 
TEXAS COGENERATION ONE COMPANY,
 
AS THE GENERAL PARTNER OF TEXAS
 
CITY COGENERATION, L.P.
           
By:
  /s/ ZAMIR RAUF
   
Name:  Zamir Rauf
Title:  Chief Financial Officer




 
38

--------------------------------------------------------------------------------

 




 
THE GUARANTORS SET FORTH ON
 
ANNEX I TO THIS SIGNATURE PAGE:
           
By:
  /s/ ZAMIR RAUF
   
Name:  Zamir Rauf
Title:  Chief Financial Officer






 
THE GUARANTORS SET FORTH ON
 
ANNEX II TO THIS SIGNATURE PAGE:
           
By:
  /s/ HETHER BENJAMIN-BROWN
   
Name:  Hether Benjamin-Brown
Title:  Vice President


 
39

--------------------------------------------------------------------------------

 



 
 
Accepted and Agreed to:

 

 
GOLDMAN SACHS CREDIT PARTNERS
 
L.P., as Collateral Agent
           
By:
  /s/ DOUGLAS TANSEY
   
Name:  Douglas Tansey
Title:  Authorized Signatory




 
40

--------------------------------------------------------------------------------

 

ANNEX  I


Name of Guarantor
Anacapa Land Company, LLC
Anderson Springs Energy Company
Auburndale Peaker Energy Center, LLC
Aviation Funding Corp.
Baytown Energy Center, LP
Bellingham Cogen, Inc.
Bethpage Fuel Management Inc.
CalGen Expansion Company, LLC
CalGen Finance Corp.
CalGen Project Equipment Finance Company One, LLC
CalGen Project Equipment Finance Company Three, LLC
CalGen Project Equipment Finance Company Two, LLC
Calpine Administrative Services Company, Inc.
Calpine Auburndale Holdings, LLC
Calpine Baytown Energy Center GP, LLC
Calpine Baytown Energy Center LP, LLC
Calpine c*Power, Inc.
Calpine CalGen Holdings, Inc.
Calpine California Holdings, Inc.
Calpine Calistoga Holdings, LLC
Calpine CCFC Holdings, Inc.
Calpine Central Texas GP, Inc.
Calpine Central, Inc.
Calpine Central, L.P.
Calpine Central-Texas, Inc.
Calpine Channel Energy Center GP, LLC
Calpine Channel Energy Center LP, LLC
Calpine Cogeneration Corporation
Calpine Eastern Corporation
Calpine Edinburg, Inc.

 
 
 
41

--------------------------------------------------------------------------------

 
 

 Name of Guarantor
Calpine Energy Management, L.P.
Calpine Energy Services Holdings, Inc.
Calpine Energy Services, L.P.
Calpine Freestone, LLC
Calpine Fuels Corporation
Calpine Generating Company, LLC
Calpine Geysers Company, L.P.
Calpine Gilroy 1, Inc.
Calpine Gilroy 2, Inc.
Calpine Global Services Company, Inc.
Calpine Hidalgo Holdings, Inc.
Calpine Hidalgo, Inc.
Calpine Jupiter, LLC
Calpine Kennedy Airport, Inc.
Calpine Kennedy Operators, Inc.
Calpine KIA, Inc.
Calpine King City, Inc.
Calpine King City, LLC
Calpine Leasing Inc.
Calpine Long Island, Inc.
Calpine Magic Valley Pipeline, Inc.
Calpine MVP, Inc.
Calpine Newark, LLC
Calpine Northbrook Corporation of Maine, Inc.
Calpine Northbrook Holdings Corporation
Calpine Northbrook Investors, LLC
Calpine Northbrook Project Holdings, LLC
Calpine Northbrook Southcoast Investors, LLC
Calpine Oneta Power I, LLC
Calpine Oneta Power II, LLC
Calpine Oneta Power, L.P.

 
 
 
42

--------------------------------------------------------------------------------

 
 
 

Name of Guarantor
Calpine Operations Management Company, Inc.
Calpine Power Company
Calpine Power Management, Inc.
Calpine Power, Inc.
Calpine PowerAmerica, Inc.
Calpine PowerAmerica - CA, LLC
Calpine PowerAmerica-CT, LLC
Calpine PowerAmerica - MA, LLC
Calpine PowerAmerica - ME, LLC
Calpine PowerAmerica-NH, LLC
Calpine PowerAmerica-NY, LLC
Calpine PowerAmerica - OR, LLC
Calpine PowerAmerica - PA, LLC
Calpine PowerAmerica-RI, LLC
Calpine Project Holdings, Inc.
Calpine Pryor, Inc.
Calpine Rumford I, Inc.
Calpine Rumford, Inc.
Calpine Schuylkill, Inc.
Calpine Sonoran Pipeline, LLC
Calpine Stony Brook Operators, Inc.
Calpine Stony Brook, Inc.
Calpine Sumas, Inc.
Calpine TCCL Holdings, Inc.
Calpine Texas Pipeline GP, Inc.
Calpine Texas Pipeline LP, Inc.
Calpine Texas Pipeline, L.P.
Calpine Tiverton I, Inc.
Calpine Tiverton, Inc.
Calpine University Power, Inc.
Carville Energy LLC

 
 
 
43

--------------------------------------------------------------------------------

 
 
 
Name of Guarantor
CCFC Development Company, LLC
CCFC Project Equipment Finance Company One, LLC
CES Marketing IX, LLC
CES Marketing V, L.P.
CES Marketing X, LLC
Channel Energy Center, LP
Columbia Energy LLC
Corpus Christi Cogeneration LP
CPN 3rd Turbine, Inc.
CPN Acadia, Inc.
CPN Cascade, Inc.
CPN Clear Lake, Inc.
CPN Decatur Pipeline, Inc.
CPN East Fuels, LLC
CPN Energy Services GP, Inc.
CPN Energy Services LP, Inc.
CPN Freestone, LLC
CPN Funding, Inc.
CPN Morris, Inc.
CPN Pipeline Company
CPN Pryor Funding Corporation
CPN Telephone Flat, Inc.
Decatur Energy Center, LLC
Delta Energy Center, LLC
East Altamont Energy Center, LLC
Fontana Energy Center, LLC
GEC Bethpage Inc.
Geysers Power Company, LLC
Geysers Power I Company
Hillabee Energy Center, LLC
Idlewild Fuel Management Corp.

 
 
 
44

--------------------------------------------------------------------------------

 
 
Name of Guarantor
JMC Bethpage, Inc.
Lone Oak Energy Center, LLC
Los Medanos Energy Center LLC
Magic Valley Pipeline, L.P.
Moapa Energy Center, LLC
Mobile Energy L L C
Modoc Power, Inc.
Morgan Energy Center, LLC
Northwest Cogeneration, Inc.
NTC Five, Inc.
Nueces Bay Energy LLC
Pastoria Energy Center, LLC
Pastoria Energy Facility L.L.C.
Pine Bluff Energy, LLC
RockGen Energy LLC
Rumford Power Associates Limited Partnership
San Joaquin Valley Energy Center, LLC
Santa Rosa Energy Center, LLC
Stony Brook Cogeneration Inc.
Stony Brook Fuel Management Corp.
Sutter Dryers, Inc.
Texas Cogeneration Five, Inc.
Texas Cogeneration One Company
Thermal Power Company
Tiverton Power Associates Limited Partnership
Wawayanda Energy Center, LLC
Whatcom Cogeneration Partners, L.P.
Zion Energy LLC








 
45

--------------------------------------------------------------------------------

 

ANNEX II


Name of Guarantor
Calpine Construction Management Company, Inc.
Calpine Power Services, Inc.
Thomassen Turbine Systems America, Inc.
Calpine Operating Services Company, Inc.










 
46

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
NOTICE ADDRESSES OF GUARANTORS
 
Notices to all Guarantors shall be mailed to the following address:
 
 
Calpine Corporation
717 Texas Avenue
Suite 1000
Houston, TX 77002
Attention:  Chief Legal Officer
Telecopier No.:  832-325-4508
 
with copies (which shall not constitute notice) to:
 
 
717 Texas Avenue
Suite 1000
Houston, TX 77002
Attention:  Associate General Counsel
Telecopier No.:  713-830-8751

 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
DESCRIPTION OF INVESTMENT PROPERTY
 
Pledged Stock:
 
Grantor
Issuer
Class of Stock
Stock Certificate No.
No. of Shares
Anderson Springs Energy Company
Thermal Power Company
Common Stock
6
4,787,586
Aviation Funding Corp
KIAC Partners
Partnership Interest
No Certificate Issued
[n]
50%
Bellingham Cogen, Inc.
Whatcom Cogeneration Partners, L.P.
Limited Partnership Interest
No Certificate Issued
[n]
25%
CalGen Expansion Company, LLC
CalGen Project Equipment Finance Company One, LLC
LLC Membership Interest
3
[y]
100%
CalGen Expansion Company, LLC
CalGen Project Equipment Finance Company Two, LLC
LLC Membership Interest
2
[y]
100%
CalGen Expansion Company, LLC
CalGen Project Equipment Finance Company Three, LLC
LLC Membership Interest
3
[y]
100%
CalGen Expansion Company, LLC
Calpine Baytown Energy Center GP, LLC
LLC Membership Interest
1
[y]
100%
CalGen Expansion Company, LLC
Calpine Baytown Energy Center LP, LLC
LLC Membership Interest
2
[y]
100%
CalGen Expansion Company, LLC
Calpine Channel Energy Center GP, LLC
LLC Membership Interest
2
[y]
100%
CalGen Expansion Company, LLC
Calpine Channel Energy Center LP, LLC
LLC Membership Interest
2
[y]
100%
CalGen Expansion Company, LLC
Calpine Freestone, LLC
LLC Membership Interest
1
[y]
100%
CalGen Expansion Company, LLC
Calpine Northbrook Southcoast Investors, LLC
LLC Membership Interest
1
[y]
100%
CalGen Expansion Company, LLC
Calpine Oneta Power I, LLC
LLC Membership Interest
2
[y]
100%

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
CalGen Expansion Company, LLC
Calpine Oneta Power II, LLC
LLC Membership Interest
2
[y]
100%
CalGen Expansion Company, LLC
Carville Energy LLC
LLC Membership Interest
2
[y]
100%
CalGen Expansion Company, LLC
Columbia Energy LLC
LLC Membership Interest
1
[y]
100%
CalGen Expansion Company, LLC
CPN Freestone, LLC
LLC Membership Interest
1
[y]
100%
CalGen Expansion Company, LLC
Decatur Energy Center, LLC
LLC Membership Interest
2
[y]
100%
CalGen Expansion Company, LLC
Delta Energy Center, LLC
LLC Membership Interest
5
[y]
100%
CalGen Expansion Company, LLC
Los Medanos Energy Center LLC
LLC Membership Interest
2
[y]
100%
CalGen Expansion Company, LLC
Morgan Energy Center, LLC
LLC Membership Interest
2
[y]
100%
CalGen Expansion Company, LLC
Nueces Bay Energy LLC
LLC Membership Interest
1
[y]
100%
CalGen Expansion Company, LLC
Zion Energy LLC
LLC Membership Interest
1
[y]
100%
Calpine Administrative Services Company, Inc.
Calpine c*Power, Inc.
Common Stock
2
1,000
Calpine Auburndale Holdings, LLC
Auburndale Peaker Energy Center, LLC
LLC Membership Interest
3
y
100%
Calpine Baytown Energy Center GP, LLC
Baytown Energy Center, LP
Limited Partnership Interest
2
[y]
1%
Calpine CalGen Holdings, Inc.
Calpine Generating Company, LLC
LLC Membership Interest
2
[y]
100%1

 

--------------------------------------------------------------------------------

1Subject to prior pledge to Wilmington Trust Company, as Collateral Agent, under
the Membership Interest Pledge Agreement, dated March 23, 2004, between Calpine
CalGen Holdings, Inc., Calpine Generating Company, LLC and Wilmington Trust
Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Calpine California Holdings, Inc.
Calpine Peaker Holdings, LLC
LLC Membership Interest
No Certificate Issued
[ n ]
50.6%
Calpine CCFC Holdings, Inc.
CCFC Preferred Holdings, LLC
LLC Membership Interest
3
[y]
99.8%
Calpine Power Company
CCFC Preferred Holdings, LLC
LLC Membership Interest
2
[y]
0.2%
Calpine Central Texas GP, Inc.
Calpine Central, L.P.
Limited Partnership Interest
No Certificate Issued
[n]
1%
Calpine Central, Inc.
Calpine Central Texas GP, Inc.
Common Stock
1
1,000
Calpine Central, Inc.
Calpine Central-Texas, Inc.
Common Stock
No Certificate Issued
1,000
Calpine Central, Inc.
Calpine Hidalgo Holdings, Inc.
Common Stock
1
1,000
Calpine Central, Inc.
Calpine TCCL Holdings, Inc.
Common Stock
1
1,000
Calpine Central-Texas, Inc.
Calpine Central, L.P.
Limited Partnership Interest
No Certificate Issued
[n]
99%
Calpine Channel Energy Center GP, LLC
Channel Energy Center, LP
Limited Partnership Interest
1
[y]
1%
Calpine Cogeneration Corporation
Calpine Newark, LLC
LLC Membership Interest
1
[y]
100%
Calpine Cogeneration Corporation
Calpine Philadelphia, Inc.
Common Stock
1
1,000
Calpine Cogeneration Corporation
Calpine Pryor, Inc.
Common Stock
3
100
Calpine Cogeneration Corporation
Calpine Schuylkill, Inc.
Common Stock
3
100
Calpine Cogeneration Corporation
CPN Funding, Inc.
Common Stock
1
1,000
Calpine Cogeneration Corporation
Philadelphia Biogas Supply, Inc.
Common Stock
3
1,000

 
 
 
4

--------------------------------------------------------------------------------

 
 
Calpine Corporation
Calpine Administrative Services Company, Inc.
Common Stock
2
1,000
Calpine Corporation
Calpine Energy Services Holdings, Inc.
Common Stock
2
100
Calpine Corporation
Calpine Fuels Corporation
Common Stock
1
1,000
Calpine Corporation
Calpine Greenleaf Holdings, Inc.
Common Stock
1
1,000
Calpine Corporation
Calpine International Holdings, Inc.
Common Stock
2
1,000
Calpine Corporation
Calpine Monterey Cogeneration, Inc.
Common Stock
N/A
1,0002
Calpine Corporation
Calpine Northbrook Corporation of Maine, Inc.
Common Stock
1
1,000
Calpine Corporation
Calpine Operations Management Company, Inc.
Common Stock
2
1,000
Calpine Corporation
Calpine Power Company
Common Stock
1
1,000
Calpine Eastern Corporation
Aviation Funding Corp.
Common Stock
3
42
Calpine Eastern Corporation
Bethpage Fuel Management Inc.
Common Stock
2
10
Calpine Eastern Corporation
Calpine Power, Inc.
Common Stock
3
1,000
Calpine Eastern Corporation
CPN 3rd Turbine, Inc.
Common Stock
1
1,000
Calpine Eastern Corporation
CPN Bethpage 3rd Turbine, Inc.
Common Stock
1
1,000
Calpine Eastern Corporation
GEC Bethpage Inc.
Common Stock
1
100
Calpine Eastern Corporation
Idlewild Fuel Management Corp.
Common Stock
2
100
Calpine Eastern Corporation
JMC Bethpage, Inc.
Common Stock
2
10
Calpine Eastern Corporation
Stony Brook Cogeneration Inc.
Common Stock
1
100

--------------------------------------------------------------------------------

2Subject to prior pledge to State Street Bank and Trust Company of California,
N.A. under the Stock Pledge Agreement, dated June 22, 1995.
 
 
5

--------------------------------------------------------------------------------

 
 
Calpine Eastern Corporation
Stony Brook Fuel Management Corp.
Common Stock
1
100
Calpine Eastern Corporation
TBG Cogen Partners
Partnership Interest
No Certificate Issued
[n]
45%
Calpine Energy Services Holdings, Inc.
Calpine Power Management, Inc.
Common Stock
1
1,000
Calpine Energy Services Holdings, Inc.
Calpine PowerAmerica, Inc.
Common Stock
2
1,000
Calpine Energy Services Holdings, Inc.
CPN Energy Services GP, Inc.
Common Stock
4
1,000
Calpine Energy Services Holdings, Inc.
CPN Energy Services LP, Inc.
Common Stock
1
1,000
Calpine Freestone, LLC
Freestone Power Generation LP
Limited Partnership Interest
3
[y]
1%
Calpine Fuels Corporation
Calpine Magic Valley Pipeline, Inc.
Common Stock
1
1,000
Calpine Fuels Corporation
Calpine MVP, Inc.
Common Stock
4
1,000
Calpine Fuels Corporation
Calpine Sonoran Pipeline, LLC
LLC Membership Interest
2
[y]
100%
Calpine Fuels Corporation
Calpine Texas Pipeline GP, Inc.
Common Stock
1
1,000
Calpine Fuels Corporation
Calpine Texas Pipeline LP, Inc.
Common Stock
1
1,000
Calpine Fuels Corporation
CPN Decatur Pipeline, Inc.
Common Stock
1
1,000
Calpine Fuels Corporation
CPN Pipeline Company
Common Stock
2
1,000
CPN Funding, Inc.
CPN Morris, Inc.
Common Stock
2
1,000
Calpine Generating Company, LLC
CalGen Expansion Company, LLC
LLC Membership Interest
2
[y]
100%3

--------------------------------------------------------------------------------

3Subject to prior pledge to Wilmington Trust Company under the Membership
Interest Pledge Agreement, dated March 23, 2004, by and among Calpine Generating
Company, LLC, CalGen Expansion Company, LLC and Wilmington Trust Company.
 
 
6

--------------------------------------------------------------------------------

 
 
 
Calpine Generating Company, LLC
CalGen Finance Corp.
Common Stock
2
1,000
Calpine Gilroy 1, Inc.
Calpine Gilroy Cogen, L.P.
Limited Partnership Interest
No Certificate Issued
[n]
1%
Calpine Gilroy 2, Inc.
Calpine Gilroy Cogen, L.P.
Limited Partnership Interest
No Certificate Issued
[n]
99%
Calpine Hidalgo Holdings, Inc.
Calpine Edinburg, Inc.
Common Stock
1
1,000
Calpine Hidalgo Holdings, Inc.
Calpine Hidalgo, Inc.
Common Stock
1
1,000
Calpine Hidalgo, Inc.
Calpine Hidalgo Energy Center, L.P.
Limited Partnership Interest
No Certificate Issued
[n]
1%
Calpine Kennedy Airport, Inc.
Calpine Kennedy Operators, Inc.
Common Stock
3
10
Calpine King City, Inc.
Calpine King City, LLC
LLC Membership Interest
2
100%
Calpine King City, LLC
King City Holdings, LLC
LLC Membership Interest
No Certificate Issued
[n]
100%
Calpine KIA, Inc.
KIAC Partners
Partnership Interest
No Certificate Issued
[n]
50%
Calpine Long Island, Inc.
Calpine Kennedy Airport, Inc.
Common Stock
2
10
Calpine Long Island, Inc.
Calpine University Power, Inc.
Common Stock
2
10
Calpine Magic Valley Pipeline, Inc.
Magic Valley Pipeline, L.P.
General Partnership Interest
1
[y]
1%
Calpine MVP, Inc.
Magic Valley Pipeline, L.P.
Limited Partnership Interest
3
99%
Calpine Northbrook Holdings Corporation
Calpine Northbrook Investors, LLC
LLC Membership Interest
3
[y]
100%
Calpine Northbrook Investors, LLC
Pine Bluff Energy, LLC
LLC Membership Interest
1
[y]
100%
Calpine Northbrook Project Holdings, LLC
RockGen Energy LLC
LLC Membership Interest
1—25%
2—25%
3—25%
4—25%
[y]
100%

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Calpine Oneta Power I, LLC
Calpine Oneta Power, L.P.
Limited Partnership Interest
3
[y]
1%
Calpine Oneta Power II, LLC
Calpine Oneta Power, L.P.
Limited Partnership Interest
4
[y]
99%
Calpine Operations Management Company, Inc.
Calpine Construction Management Company, Inc.
Common Stock
1
1,000
Calpine Operations Management Company, Inc.
Calpine Global Services Company, Inc.
Common Stock
3
1,000
Calpine Operations Management Company, Inc.
Calpine Operating Services Company, Inc.
Common Stock
1
1,000
Calpine Operations Management Company, Inc.
Calpine Power Services, Inc.
Common Stock
1
1,000
Calpine Operations Management Company, Inc.
Thomassen Turbine Systems America, Inc.
Common Stock
1
1,000
Calpine Operations Management Company, Inc.
Calpine Jupiter, LLC
LLC Membership Interest
1
[y]
100%
Calpine Power Company
Anacapa Land Company, LLC
LLC Membership Interest
2
[y]
100%
Calpine Power Company
Anderson Springs Energy Company
Common Stock
2
1,000
Calpine Power Company
Bellingham Cogen, Inc.
Common Stock
3
1,000
Calpine Power Company
Calpine Agnews, Inc.
Common Stock
8
3,000
Calpine Power Company
Calpine Auburndale Holdings, LLC
LLC Membership Interest
2
[y]
100%
Calpine Power Company
Calpine CalGen Holdings, Inc.
Common Stock
3
1,000
Calpine Power Company
Calpine California Holdings, Inc.
Common Stock
3
1,000

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Calpine Power Company
Calpine Calistoga Holdings, LLC
LLC Membership Interest
3
[y]
100%
Calpine Power Company
Calpine CCFC Holdings, Inc.
Common Stock
1
1,000
Calpine Power Company
Calpine Central, Inc.
Common Stock
2
 
1,000
Calpine Power Company
Calpine Cogeneration Corporation
Common Stock
4
5,000
Calpine Power Company
Calpine BRSP, LLC
LLC Membership Interest
1
[y]
100%
Calpine Power Company
Calpine Development Holdings, Inc.
Common Stock
1
1,000
Calpine Power Company
Calpine Eastern Corporation
Common Stock
2
1,000
Calpine Power Company
Calpine King City, Inc.
Common Stock
1
1,000
Calpine Power Company
Calpine Leasing Inc.
Common Stock
1
1,000
Calpine Power Company
Calpine Northbrook Holdings Corporation
Common Stock
1
1,000
Calpine Power Company
Calpine Pittsburg, LLC
LLC Membership Interest
2
[y]
100%
Calpine Power Company
Calpine Project Holdings, Inc.
Common Stock
1
1,000
Calpine Power Company
Calpine Rumford I, Inc.
Common Stock
2
1,000
Calpine Power Company
Calpine Rumford, Inc.
Common Stock
3 (100 shares)
4 (100 shares)
200
Calpine Power Company
Calpine Sumas, Inc.
Common Stock
2
1,000
Calpine Power Company
Calpine Tiverton I, Inc.
Common Stock
2 (100 shares)
100
Calpine Power Company
Calpine Tiverton, Inc.
Common Stock
2
100
Calpine Power Company
CPN Cascade, Inc.
Common Stock
4
1,000
Calpine Power Company
CPN East Fuels, LLC
LLC Membership Interest
2
100%

 
 
 
9

--------------------------------------------------------------------------------

 
 
Calpine Power Company
CPN Telephone Flat, Inc.
Common Stock
3
100
Calpine Power Company
Modoc Power, Inc.
Common Stock
2
1,000
Calpine Power Company
Mount Hoffman Geothermal Company, L.P.
Limited Partnership Interest
No Certificate Issued
[n]
99%
Calpine Power Company
Northwest Cogeneration, Inc.
Common Stock
3
1,000
Calpine Power Company
South Point Holdings, LLC
LLC Membership Interest
6
[y]
100%
Calpine Power Company
Sutter Dryers, Inc.
Common Stock
2
1,000
Calpine Power, Inc.
Calpine KIA, Inc.
Common Stock
6
1,000
Calpine Power, Inc.
Calpine Long Island, Inc.
Common Stock
3
1,000
Calpine Project Holdings, Inc.
Mobile Energy L L C
LLC Membership Interest
4
y
100%
Calpine Pryor, Inc.
CPN Pryor Funding Corporation
Common Stock
4
1,000
Calpine Rumford I, Inc.
Rumford Power Associates Limited Partnership
Limited Partnership Interest
No Certificate Issued
[n]
98%
Calpine Rumford, Inc
Rumford Power Associates Limited Partnership
Limited Partnership Interest
No Certificate Issued
[n]
2%
Calpine Stony Brook, Inc.
Nissequogue Cogen Partners
Partnership Interest
No Certificate Issued
[n]
50%
Calpine Sumas, Inc.
Whatcom Cogeneration Partners, L.P.
Limited Partnership Interest
No Certificate Issued
[n]
25%
Calpine TCCL Holdings, Inc.
CPN Clear Lake, Inc.
Common Stock
No Certificate Issued
[n]
100%
Calpine TCCL Holdings, Inc.
NTC Five, Inc.
Common Stock
No Certificate Issued
[n]
100%
Calpine TCCL Holdings, Inc.
Texas Cogeneration Five, Inc.
Common Stock
No Certificate Issued
[n]
100%

 
 
 
10

--------------------------------------------------------------------------------

 
 
Calpine TCCL Holdings, Inc.
Texas Cogeneration One Company
Common Stock
No Certificate Issued
[n]
100%
Calpine Texas Pipeline GP, Inc.
Calpine Texas Pipeline, L.P.
Limited Partnership Interest
4
[y]
1%
Calpine Texas Pipeline LP, Inc.
Calpine Texas Pipeline, L.P.
Limited Partnership Interest
3
[y]
99%
Calpine Tiverton I, Inc.
Tiverton Power Associates Limited Partnership
Limited Partnership Interest
No Certificate Issued
[n]
98%
Calpine Tiverton, Inc.
Tiverton Power Associates Limited Partnership
Limited Partnership Interest
No Certificate Issued
[n]
2%
Calpine University Power, Inc.
Calpine Stony Brook Operators, Inc.
Common Stock
3
10
Calpine University Power, Inc.
Calpine Stony Brook, Inc.
Common Stock
3
10
CCFC Development Company, LLC
Lone Oak Energy Center, LLC
LLC Membership Interest
1
[y]
100%
CPN Clear Lake, Inc.
Clear Lake Cogeneration Limited Partnership
Limited Partnership Interest
No Certificate Issued
[n]
2%
CPN Funding, Inc
CPN Morris, Inc.
Common Stock
2
1,000
GEC Bethpage Inc.
TBG Cogen Partners
Partnership Interest
No Certificate Issued
[n]
45%
Geysers Power I Company
Geysers Power Company, LLC
LLC Membership Interest
1
[y]
65.14303%
JMC Bethpage, Inc.
TBG Cogen Partners
Partnership Interest
No Certificate Issued
[n]
10%
Modoc Power, Inc.
Calpine Siskiyou  Geothermal Partners, L.P.
Limited Partnership Interest
No Certificate Issued
[n]
44.34%
Modoc Power, Inc.
Mount Hoffman Geothermal Company, L.P.
Limited Partnership Interest
No Certificate Issued
[n]
1%
Northwest Cogeneration, Inc.
Whatcom Cogeneration Partners, L.P.
Limited Partnership Interest
No Certificate Issued
[n]
50%

 
 
 
11

--------------------------------------------------------------------------------

 
 
Nueces Bay Energy LLC
Corpus Christi Cogeneration LP
Limited Partnership Interest
2
[y]
1%
Stony Brook Cogeneration Inc.
Nissequogue Cogen Partners
Partnership Interest
No Certificate Issued
[n]
50%
Texas Cogeneration One Company
Texas City Cogeneration, L.P.
Limited Partnership Interest
No Certificate Issued
[n]
0.10%
Thermal Power Company
Geysers Power I Company
Common Stock
2
100
Thermal Power Company
Geysers Power Company, LLC
LLC Membership Interest
3
[y]
34.85697%


 
Pledged Note:
 
Issuer
 
Payee
 
 
Principal Amount
 
Russell City Energy Company, LLC
Calpine Corporation
  $ 970,000.00  

Pledged Notes:
 
 

 
12

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
FILINGS AND OTHER ACTIONS
 
REQUIRED TO PERFECT SECURITY INTERESTS
 


 
Uniform Commercial Code Filings
 
To duly file the appropriate UCC financing statements with the respective filing
offices as set forth on Schedule 3.18(a) of the Credit Agreement, which is
incorporated herein by reference.
 


 
Patent and Trademark Filings
 
To file and record a grant of security interest in United States Trademarks in
the United States Patent and Trademark Office and to pay all filing and
recordation fees associated therewith.
 


 
Actions with respect to Pledged Stock
 
To deliver the possession of the relevant certificates representing the Pledged
Stock, the Pledged Note and the corresponding endorsement to the Collateral
Agent (unless previously delivered to the Collateral Agent).
 


 
Other Actions
 
None.
 

 
13

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
 
LOCATION OF JURISDICTION OF ORGANIZATION
 
AND CHIEF EXECUTIVE OFFICE
 
Grantor
Jurisdiction of Organization
Location of Chief
Executive Office
Calpine Corporation
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Anacapa Land Company, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Anderson Springs Energy Company
California
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Auburndale Peaker Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Aviation Funding Corp.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Baytown Energy Center, LP
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Bellingham Cogen, Inc.
California
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Bethpage Fuel Management Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CalGen Expansion Company, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CalGen Finance Corp.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CalGen Project Equipment Finance Company One, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CalGen Project Equipment Finance Company Three, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CalGen Project Equipment Finance Company Two, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Administrative Services Company, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002

 
 
 
14

--------------------------------------------------------------------------------

 
 
Calpine Auburndale Holdings, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Baytown Energy Center GP, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Baytown Energy Center LP, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine c*Power, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine CalGen Holdings, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine California Holdings, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Calistoga Holdings, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine CCFC Holdings, Inc.
Delaware
717 Texas Avenue, Suite 13.063B
Houston, Texas 77002
Calpine Central Texas GP, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Central, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Central, L.P.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Central-Texas, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Channel Energy Center GP, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Channel Energy Center LP, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Cogeneration Corporation
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Construction Management Company, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Eastern Corporation
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Calpine Edinburg, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Energy Services Holdings, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Freestone, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Fuels Corporation
California
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Generating Company, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Geysers Company, L.P.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Gilroy 1, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Gilroy 2, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Global Services Company, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Hidalgo Energy Center, L.P.
Texas
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Hidalgo Holdings, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Hidalgo, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Jupiter, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Kennedy Airport, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Kennedy Operators, Inc.
New York
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine KIA, Inc.
New York
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine King City, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002

 
 
 
16

--------------------------------------------------------------------------------

 
 
Calpine King City, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Leasing Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Long Island, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Magic Valley Pipeline, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine MVP, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Newark, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Northbrook Corporation of Maine, Inc.
Illinois
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Northbrook Holdings Corporation
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Northbrook Investors, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Northbrook Project Holdings, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Northbrook Southcoast Investors, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Oneta Power I, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Oneta Power II, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Oneta Power, L.P.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Operating Services Company, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Operations Management Company, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Power Company
California
717 Texas Avenue, Suite 1000
Houston, Texas 77002

 
 
 
17

--------------------------------------------------------------------------------

 
 
 
Calpine Power Services, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Power, Inc.
Virginia
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Project Holdings, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Pryor, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Rumford I, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Rumford, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Schuylkill, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Sonoran Pipeline, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Stony Brook Operators, Inc.
New York
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Stony Brook, Inc.
New York
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Sumas, Inc.
California
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine TCCL Holdings, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Texas Pipeline GP, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Texas Pipeline LP, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Texas Pipeline, L.P.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Tiverton I, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Calpine Tiverton, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002

 
 
 
18

--------------------------------------------------------------------------------

 
 
 
Calpine University Power, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Carville Energy LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CCFC Development Company, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CCFC Project Equipment Finance Company One, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Channel Energy Center, LP
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Clear Lake Cogeneration Limited Partnership
Texas
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Columbia Energy LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Corpus Christi Cogeneration LP
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CPN 3rd Turbine, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CPN Acadia, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CPN Cascade, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CPN Clear Lake, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CPN Decatur Pipeline, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CPN East Fuels, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CPN Freestone, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CPN Funding, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CPN Morris, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002

 
 
 
19

--------------------------------------------------------------------------------

 
 
 
CPN Pipeline Company
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CPN Pryor Funding Corporation
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
CPN Telephone Flat, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Decatur Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Delta Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
East Altamont Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Fontana Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Freestone Power Generation LP
Texas
717 Texas Avenue, Suite 1000
Houston, Texas 77002
GEC Bethpage Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Geysers Power Company, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Geysers Power I Company
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Hillabee Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Idlewild Fuel Management Corp.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
JMC Bethpage, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Lone Oak Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Los Medanos Energy Center LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Magic Valley Pipeline, L.P.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002

 
 
 
20

--------------------------------------------------------------------------------

 
 
 
Moapa Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Mobile Energy L L C
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Modoc Power, Inc.
California
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Morgan Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Northwest Cogeneration, Inc.
California
717 Texas Avenue, Suite 1000
Houston, Texas 77002
NTC Five, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Nueces Bay Energy LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Pastoria Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Pastoria Energy Facility L.L.C.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Pine Bluff Energy, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
RockGen Energy LLC
Wisconsin
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Rumford Power Associates Limited Partnership
Maine
717 Texas Avenue, Suite 1000
Houston, Texas 77002
San Joaquin Valley Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Santa Rosa Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Stony Brook Cogeneration Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Stony Brook Fuel Management Corp.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Sutter Dryers, Inc.
California
717 Texas Avenue, Suite 1000
Houston, Texas 77002

 
 
 
21

--------------------------------------------------------------------------------

 
 
 
Texas City Cogeneration, L.P.
Texas
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Texas Cogeneration Five, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Texas Cogeneration One Company
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Thermal Power Company
California
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Thomassen Turbine Systems America, Inc.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Tiverton Power Associates Limited Partnership
Rhode Island
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Wawayanda Energy Center, LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Whatcom Cogeneration Partners, L.P.
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Zion Energy LLC
Delaware
717 Texas Avenue, Suite 1000
Houston, Texas 77002


 
22

--------------------------------------------------------------------------------

 

SCHEDULE 5
 
COPYRIGHTS AND COPYRIGHT LICENSES
 
None

 
PATENTS AND PATENT LICENSES
 
None

 
TRADEMARKS AND TRADEMARK LICENSES
 
Trademark
Jurisdiction
Application Number and Application Date
Registration Number and Registration Date
Owner
C and Design
 
 
Canada
1107005
19-Jun-2001
615304
20-Jul-2004
Calpine Corporation
C and Design
 
 
Canada
1107002
19-Jun-2001
608168
21-Apr-2004
Calpine Corporation
C and Design
 
 
European Community
002379311
17-Sep-2001
002379311
02-May-2003
Calpine Corporation
C and Design
 
 
Mexico
525716
19-Dec-2001
738363
19-Mar-2002
Calpine Corporation
C and Design
 
 
Mexico
525714
19-Dec-2001
737411
28-Feb-2002
Calpine Corporation
C and Design
 
 
Mexico
525712
19-Dec-2001
767957
11-Nov-2002
Calpine Corporation

 
 
 
23

--------------------------------------------------------------------------------

 
 
 
C and Design
 
 
Mexico
525711
19-Dec-2001
826858
29-Mar-2004
Calpine Corporation
C and Design
 
 
Mexico
525713
19-Dec-2001
739096
25-Mar-2002
Calpine Corporation
C and Design
 
 
United States of America
76/195598
18-Jan-2001
2781097
11-Nov-2003
Calpine Corporation
CALPINE
 
 
Canada
1107004
19-Jun-2001
614674
12-Jul-2004
Calpine Corporation
CALPINE
 
 
Canada
1107003
19-Jun-2001
588644
02-Sep-2003
Calpine Corporation
CALPINE
 
 
European Community
002379360
17-Sep-2001
002379360
24-Apr-2003
Calpine Corporation
CALPINE
 
 
Mexico
525708
19-Dec-2001
800055
22-Jul-2003
Calpine Corporation
CALPINE
 
 
Mexico
525715
19-Dec-2001
744732
30-Apr-2002
Calpine Corporation
CALPINE
 
 
Mexico
525707
19-Dec-2001
744731
30-Apr-2002
Calpine Corporation
CALPINE
 
 
Mexico
525709
19-Dec-2001
737409
28-Feb-2002
Calpine Corporation
CALPINE
 
 
Mexico
525710
19-Dec-2001
737410
28-Feb-2002
Calpine Corporation
CALPINE
 
 
United States of America
76/195597
18-Jan-2001
2751748
19-Aug-2003
Calpine Corporation

 
 
 
24

--------------------------------------------------------------------------------

 
 
REPOWERING AMERICA
 
 
United States of America
76/195596
18-Jan-2001
3098433
30-May-2006
Calpine Corporation


 
25

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT AND CONSENT
 
The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Guarantee and Collateral Agreement dated as of January 31, 2008 and
amended and restated as of December 10, 2010 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Goldman Sachs Credit Partners L.P.,
as Collateral Agent.  The undersigned agrees for the benefit of the Collateral
Agent and the Lenders as follows:
 
1.  The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.
 
2.  The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Section 5.5(a) of the Agreement.
 
3.  The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.
 

 
[NAME OF ISSUER]
           
By:
     
Name:
Title:
       
Address for Notices:
                   
Fax:


 
 

--------------------------------------------------------------------------------

 

ANNEX 1 to
 
Guarantee and Collateral Agreement
 
ASSUMPTION AGREEMENT, dated as of ________________, 200_, made by
______________________________ (the “Additional Grantor”), in favor of Goldman
Sachs Credit Partners L.P., as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in the
Guarantee and Collateral Agreement referred to below.
 
W I T N E S S E T H:
 
WHEREAS, Calpine Corporation (the “Borrower”), the Existing Lenders and the
Collateral Agent have entered into a Credit Agreement, dated as of January 31,
2008 (as amended, supplemented or otherwise modified from time to time, the
“Existing Credit Agreement”);
 
WHEREAS, the Borrower, the Permitted Revolving Lenders and the Collateral Agent
have entered into a Credit Agreement, dated as of December 10, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”);
 
WHEREAS, in connection with the Existing Credit Agreement and the Revolving
Credit Agreement, the Borrower and certain of its Affiliates (other than the
Additional Grantor) have entered into the Amended and Restated Guarantee and
Collateral Agreement, dated as of January 31, 2008 and amended and restated as
of December 10, 2010, which amends and restates the Guarantee and Collateral
Agreement dated as of January 31, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”) in favor
of the Collateral Agent for the ratable benefit of the Secured Parties (as
defined therein);
 
WHEREAS, one or more First Lien Documents requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor and as a Guarantor thereunder with the same
force and effect as if originally named therein as a Grantor and a Guarantor
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Grantor and a Guarantor thereunder and
transfers and assigns to the Collateral Agent, and hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, and a Lien on, its Collateral as collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations.  The information set
forth in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the
 

 
 

--------------------------------------------------------------------------------

 

Guarantee and Collateral Agreement.  The Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.
 
2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
[remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 

 
[ADDITIONAL GRANTOR]
           
By:
     
Name:
Title:


 
 

--------------------------------------------------------------------------------

 

ANNEX 1-A to
 
Assumption Agreement
 
Supplement to Schedule 1
 
Supplement to Schedule 2
 
Supplement to Schedule 3
 
Supplement to Schedule 4
 
Supplement to Schedule 5
 


 